Order unanimously modified in accord*898anee with memorandum and as modified affirmed, with costs, to claimant. Memorandum: The trial court granted an examination before trial in these contract claims but ordered that the examination be held within 45 days after the claimant supplied its bill of particulars to the State. There is no longer an inflexible rule that a bill of particulars must be served before disclosure can be had. The order of priority, as with other matters relating to pretrial proceedings, is left largely to the discretion of the trial court (see Matter of Reynolds, 38 A D 2d 788; Paticopoulos v. Slocum House, 33 A D 2d 960, 961; Siegel, Practice Commentary, McKinney’s Consolidated Laws of New York, Book 7B, CPLR 3106, p. 349). However, in the absence of a demand for a bill of particulars, it was an improvident exercise of discretion to delay the examination before trial by making it conditional upon the claimant’s supplying a bill of particulars. (Appeals from order of Court of Claims in claim for damages for breach of contract.) Present — Goldman, P. J., Del Vecchio, Marsh, Moule and Simons, JJ.